UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-1940


SELMA MARIE MATHIAS FERRIS,

                  Plaintiff - Appellant,

             v.

AAF-MCQUAY, INCORPORATED, t/a McQuay International,

                  Defendant – Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.     Samuel G. Wilson,
District Judge. (5:06-cv-00082-sgw)


Submitted:    October 21, 2008              Decided:   October 23, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard F. Hawkins, III, HAWKINS LAW FIRM, Richmond, Virginia,
for Appellant.   Douglas M. Nabhan, Heath H. Galloway, WILLIAMS
MULLEN, P.C., Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Selma Marie Mathias Ferris appeals from the district

court's adverse grant of summary judgment, and dismissal of her

action alleging that AAF-McQuay, Inc. (“McQuay”) discriminated

and retaliated against her in violation of the Americans with

Disabilities      Act,     42   U.S.C.     §§ 12101-12300            (2000),       when    it

terminated her employment in October 2004. 1                         Our review of the

record    and    the   district    court's          opinion    discloses       that       this

appeal      is   without    merit.         We       find,     even     assuming     Ferris

established a prima facie case of retaliation, that the district

court     correctly      determined      that        she    failed      to    rebut       the

legitimate,       nondiscriminatory            reasons        McQuay     proffered         to

support its decision to discharge her.                      McDonnell Douglas Corp.

v. Green, 411 U.S. 792, 802-04 (1973); Price v. Thompson, 380

F.3d 209, 212 (4th Cir. 2004).                      Specifically, the undisputed

evidence established that McQuay’s business substantially slowed

and it was forced to downsize in the fall of 2004, that Ferris

was   the    lowest-ranking       member       of    her    department       and    one     of

      1
       Ferris suffered from a severe bout of adult respiratory
distress syndrome in July 1997, over seven years prior to her
discharge.    She admitted that McQuay was supportive of her
throughout her extended illness, held her position open for
almost six months until her return, and tried to accommodate her
requests for a smoke-free work environment.    She contends that
her discharge was in retaliation for a complaint she made to the
corporate office contesting her move to an office that was not
smoke-free and thus detrimental to her health condition.



                                           2
approximately     forty    hourly   and     salaried        employees      who    were

discharged as part of the company’s downsizing efforts, 2 and that

Ferris’ job responsibilities were assumed by her supervisor and

her   position    was   not   filled    for      over   a   year    following      her

discharge.       Moreover,    the   record       contains    ample    evidence      of

Ferris’   history    of   poor   work    performance,        documented      by    the

employer and other employees.           Significantly, Ferris admits that

she performed poorly for over two years prior to her discharge

and that she lacked concentration and focus in her work.                           The

record    reflects      deficiencies     that      began     prior    to     Ferris’

complaint to the corporate office, and continued up to the time

McQuay terminated her.        Ferris’ own, unsubstantiated assertions

as to pretext 3 are insufficient to create a genuine issue of

material fact as to pretext, or to stave off summary judgment.

See King v. Rumsfeld, 328 F.3d 145, 151 (4th Cir. 2003).

           As     Ferris      failed        to     rebut      the       legitimate,

nondiscriminatory reasons McQuay proffered for discharging her,

      2
       Ferris admitted that such financially-driven layoffs were
not uncommon in the department, and that she had been concerned
at various times about the possibility that she would be laid
off due to adverse economic conditions faced by the company.
      3
       Her assertion that McQuay’s failure to provide her with a
formal personal improvement plan demonstrates pretext does not
create a genuine issue of material fact in opposition to the
well-documented and conceded history of Ferris’ extensive work
problems, which date back to 2002, prior to the 2003 and 2004
evaluations she claims are evidence of pretext.



                                        3
we conclude the district court properly granted McQuay’s motion

for summary judgment.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    4